Exhibit 10.73
 
 
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
             V 1 3
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00031
 
17-Nov-2014
SEE SCHEDULE
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
I W911QY
W6QK ACC-APG NATICK
CONTRACTING DIVISION BLDG 1 KANSAS STREET
NATICK MA 01760-5011
W6QKACC-APG NATICK
110THOMAS JOHNSON DR SUITE#240
FREDERICK MD 21702
 
                         
8. NAME AND ADDRESS OF CONTRACTOR  (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE    L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended           o   is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See  Schedule
                       
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
                     
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority)
FAR 52.232-22, Limitation of Funds
                   
E. IMPORTANT:         Contractor       x  is not,        o   is required to sign
this document and return                     copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:    soconnel15392
 
A. The purpose of this
modification is to add incremental funding as shown in the attached summary of changes.
B.
All other terms and conditions of this Contract remain the same and in f ull force and effect.


 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
SANDRA OCONNELL/ CONTRACT SPECIALIST /GRANTS 0
         
TEL: 
EMAIL: 
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
             
17-Nov-2014
            BY        
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
P00031
Page 2 of 3
 
 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
SUMMARY OF CHANGES


 
SECTION B - SUPPLIES OR SERVICES AND PRICES


SUBCLIN 000803 is added as follows:

 
ITEM NO            SUPPLIES/SERVICES       QUANTITY           
UNIT               UNIT PRICE            AMOUNT
000803                                                                                                        Job                                                    
$0.00
 
Funding for CLIN 0008 
COST
FOB: Destination
PURCHASE REQUEST NUMBER: 0010618769

ESTIMATED COST     $0.00
 
$6,341,423 .32


ACRN AJ
CIN: GFEBS001061876900001


SECTION E - INSPECTION AND ACCEPTANCE
 
The following Acceptance/Inspection Schedule was added for SUBCLIN 000803: 
 
INSPECT AT                  INSPECT BY            ACCEPT AT            ACCEPT BY
N/A                                           N/A           
N/A                     Government


 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
P00031
Page 3 of 3
 
SECTION G - CONTRACT ADMINISTRATION DATA
 
Accounting and Appropriation
 
Summary for the Payment Office
 
As a result of this modification, the total funded amount for this
document was increased by $6,341,423.32 from $44,477,702.92 to $50,819,126.24.


SUBCLIN 000803:
Funding on SUBCLIN 000803 is initiated as follows:


ACRN: AJ
 
 
ClN:GFEBS001061876900001
 
Acctng Data: 097201520160400000265Y0550506255
 
Increase:$6,341,423.32
 
A.0011315.4 .1.3.l
6100.9000021001
Total: $6,341,423.32
   

 
 
Cost Code: A5XAH
 
(End of Summary of Changes)